Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 18, 2016

                                      No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                                v.

                     SOUTHWEST GUARANTY INVESTORS, LTD.,
                                  Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-04-0331-CVA
                        Honorable Russell H. Wilson, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was overdue. On March 22, 2016, we ordered the
court reporter to file the reporter’s record within twenty days of being served with our order. On
April 12, 2016, the court reporter filed three volumes of the five-volume reporter’s record and a
notification of late record seeking an extension of time to file the remainder of the reporter’s
record. On April 15, 2016, the court reporter filed the remaining two volumes of the reporter’s
record. The court reporter’s request for an extension of time to file the remainder of the
reporter’s record is GRANTED.

       The appellants’ brief is due on May 16, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court